Beck, J.
When in the trial of one charged with the violation of the act of 1903 (Acts 1903, p. 90), providing for the punishment of those who with fraudulent intent procure advances on the faith of contracts of labor, it appears from uncontradieted evidence that the accused was a minor and that the failure on his part to perform the services required under the contract was due to the fact that his father had directed him to leave the service and return home in order that he might perform labor under a contract which the father had made, the presumption of fraudulent intent, arising from the fact that money was procured on the faith of the. contract and the service not rendered or the money returned, is rebutted, and a conviction of the accused is contrary to law.

Judgment reversed.


All the Justices concur, except Fish, O. J., absent.

Accusation of cheating, etc. Before Judge Little. City court of Sparta. June 4, 1906.
Williford & MiddlebrooTes, for plaintiff in error.
R. W. Moore, solicitor, and R. H. Lewis, contra.